                             TERENZI & CONFUSIONE, P.C.
                                                 ATTORNEYS AT LAW
                                                401 FRANKLIN AVENUE
                                                      SUITE 300
                                             GARDEN CITY, NEW YORK 11530
Ronald M. Terenzi∆                                                                                          Of Counsel
Lisa M. Confusione
                                                    (516) 812-0800                                    Kristen Renzulli*
                                                 FAX: (516) 812-0806
                                                                                                     *Also Admitted NJ
Jacqueline M. Della Chiesa                                                                           ∆Also Admitted CT
Cara M. Goldstein
Ronald P. Labeck
Alexander S. Terenzi




          Charles A. Higgs, Esq.
          Law Office of Charles A. Higgs
          450 Lexington Avenue, 4th FL
          New York, NY 10017
          Charles@FreshStartEsq.com
                                                                       April 27, 2020

                     Re: 60 91ST Street Corp. Bankr. No 20-10338-scc

          Mr: Higgs:

                 This afternoon I received your email with an insurance declaration page and a proposed
          cash collateral stipulation attached. Your late submission is deficient with respect to those
          matters delineated by the Court at the last status conference that were to be addressed prior
          to tomorrow’s scheduled conference.

          These matters include the following:
             • You were to provide a cash collateral budget. You have provided a cash collateral
                stipulation but that is a meaningless document without the proposed budget attached.
             • You were to provide a complete rent roll, in clarification of your client’s representations
                at the last conference the premises were 75% rented.
             • You were to provide leases for all units.
             • You represented that you were going to have a commitment letter on new financing by
                Friday April 17, 2020. You have provided no status relating thereto.
             • You were to provide tax reruns for the Debtor that had been requested at the 341
                meeting and each conference since the creditors’ meeting.
             • Your client represented that all funds constituting cash collateral wrongful used, as
                indicated in the February monthly operating report, was to replaced in the Debtor’s DIP
                account. No evidence that this has been done is presented.
             • You represented that the MOR for February would be filed by April 17 th, which was to
                indicate that no cash collateral was expended by the Debtor during April. To date no
                MOR has been filled or submitted for April.
April 27, 2020
Page 2


I expect you to be able to present probative information regarding these issues at tomorrow’s
conference.

        In addition to the foregoing, please be prepared to address at tomorrow’s conference,
the following:
            • The amount and current disposition of any and all security deposits held by the
                Debtor with respect to any leases.
            • The Debtor’s principal, Ms. Kim Mortimer’s use and occupancy of the premises.

                                                          Very Truly,

                                                          /S/

                                                          Ronald M. Terenzi
